—Determination of respondent New York City Housing Authority, dated October 22, 1997, terminating petitioner’s public housing tenancy on the ground of violation of probation, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered on or about June 9, 1998) dismissed, without costs.
The testimony of respondent’s investigator provided substantial evidence to support the finding that petitioner knowingly and intentionally violated a stipulation of exclusion constituting a condition of her continued eligibility for public housing by permitting her daughter’s presence in her apartment (see, Matter of Romero v Martinez, 280 AD2d 58). The penalty of termination does not shock our sense of fairness (see, id.; Matter of Featherstone v Franco, 95 NY2d 550). Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.